Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-9-2005

Sadler v. Meck
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-4105




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Sadler v. Meck" (2005). 2005 Decisions. Paper 1236.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/1236


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
          DPS-135                                                  NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                     NO. 04-4105
                                  __________________

                             EDWARD BERNARD SADLER,

                                                                   Appellant
                                              v.

          DANIEL JOHN MECK, Sergeant; MS. BAKER-SULLIVAN, Nurse;
            SEAN BOROSKY, Correctional Officer; CRAIG EDWARD
                      GREENLEAF, Correctional Officer
                       __________________________

                    On Appeal From the United States District Court
                         For the Middle District of Pennsylvania
                             (M.D. Pa. Civ. No. 03-cv-01305)
                    District Judge: Honorable Christopher C. Conner
                 _____________________________________________

Submitted For Possible Summary Action Under Third Circuit L.A.R. 27.4 and I.O.P. 10.6
                                February 10, 2005
             Before: ROTH, BARRY AND SMITH, CIRCUIT JUDGES
                               (Filed May 9, 2005)
                           _______________________

                                      OPINION
                               _______________________

PER CURIAM

       On August 5, 2003, Pennsylvania inmate Edward Sadler filed an action under 42

U.S.C. § 1983 against several correctional officers and a prison nurse alleging violations

of the First, Eighth, and Fourteenth Amendments, as well as several state-law claims.

Because Sadler fails to show there exists a genuine issue of material fact, we will
summarily affirm the District Court’s grant of summary judgment.

       Sadler alleges that on July 31, 2001, he was attacked by Correctional Officer Meck

after requesting to go to the prison law library. He claims to have suffered serious

injuries from the assault. Prison authorities told a different story, charging Sadler with

misconduct for assaulting Officer Meck, for which he was found guilty. Prison

disciplinary authorities sentenced him to ninety days in solitary confinement. Sadler was

subsequently charged by the Pennsylvania State Police with assault by a prisoner. He was

acquitted of the offense.

       Sadler filed two administrative grievances with prison authorities regarding the

incident. The first, numbered 36095-02, was filed on November 14, 2002. His second

grievance, numbered 41496-03, was filed on February 23, 2003. Both grievances were

denied as untimely. Sadler was equally unsuccessful on administrative appeal. He then

filed the current complaint. The Defendants moved to dismiss the complaint, which the

District Court subsequently treated as a motion for summary judgment. In a well-

reasoned memorandum, the District Court granted the motion. It then dismissed the

complaint against Nurse Baker-Sullivan for failure to serve process and the state law

claims for lack of jurisdiction. Sadler filed a notice of appeal.

       Our review of a district court’s grant of a motion for summary judgment is plenary.

DeHart v. Horn, 390 F.3d 262, 267 (3d Cir. 2004). We have carefully reviewed the

record, and for similar reasons as stated in the District Court’s thorough memorandum,

find there exists no genuine issue of material fact. Sadler’s Eighth Amendment claim is

procedurally defaulted because he failed to timely bring an administrative grievance. See
Spruill v. Gillis, 372 F.3d 218, 227-30 (3d Cir. 2004). His First Amendment retaliation

claim fails to assert a protected activity, see Rauser v. Horn, 241 F.3d 330, 333 (3d Cir.

2001), and his due process challenge fails to assert either a deprivation of liberty or

property, see Sandin v. Connor, 515 U.S. 472, 485-87 (1995), or raise substantive due

process concerns, see Donahue v. Gavin, 280 F.3d 371, 379-81 (3d Cir. 2002). Sadler

also brings state law claims, but with no federal question remaining, the District Court is

not required to retain supplemental jurisdiction. See 28 U.S.C. § 1367(c).

       For the foregoing reasons, no substantial question is presented. The District Court

was correct in finding no genuine issue of material fact exists. Accordingly, the judgment

of the District Court will be affirmed.